DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Hopkins on September 10, 2021.
IN THE CLAIMS:
16. (Currently Amended) The [[method of]] non-transitory processor-readable medium of claim 8, wherein the data is normalized into a standard format prior to being encrypted using the first encryption key.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for securely share and store sensitive data. Each independent claim identifies the uniquely distinct features of “receiving, at a server and from a sharing entity, data encrypted using a first encryption key associated with the sharing entity; receiving, at the server and from the sharing entity, a copy of the first encryption key encrypted using a second encryption key different from the first encryption key, the second encryption key associated with a relying entity; receiving, at the server and from the sharing entity, a license including data defining at least one rule associated with the relying entity accessing, using the first encryption key, the data
encrypted using the first encryption key that is stored on the server; sending, from the server and to the relying entity, the copy of the first encryption key such that the relying entity can decrypt the copy of the first encryption key to access, in accordance with the at least one rule, the data encrypted using the first encryption key that is stored on the server; and removing the data encrypted using the first encryption key from a memory of the server in accordance with the at least one rule of the license”. The closest prior arts, Hore (US 20150365385), Lim et al (US 20180048464), Roselin et al., “Secure Sensitive Data Sharing on Big Data Platform” and Raj et al., “Efficient Mechanism for Sharing Private Data in a Secured Manner”, fail to anticipate or render the above underlined limitations obvious.
Prior Art Hore (US 20150365385) taught a system and method of seamlessly encrypting data files before uploading them to a public cloud storage system by providing an encrypted drive system (EDS) that forms a security layer around existing cloud storage services to provide enhanced protection to data. The EDS provides a convenient interface to specify data protection policies across connected cloud storage applications. The EDS implements standard functionalities like accessing, search and sharing directly on the encrypted data using secure indexing and querying of encrypted 
Prior Art Lim et al (US 20180048464) taught a method and system of creating and managing encryption keys that facilitates sharing of encrypted content. In an implementation, the present invention relates to data encryption, and more specifically, to create and manage encryption keys to facilitate sharing of encrypted content and key recovery.
Prior Art Roselin et al. taught a framework for secure sensitive data sharing on a big data platform using an effective identity based encryption algorithm. 
Prior Art Raj et al. taught a framework for secure sensitive data sharing on a 
data mining platform that includes secured delivery, usage, storage, and data destruction for semi-trusted data mining sharing platform.

For dependent claims 2-7, 9-16 and 18-22, the claims are allowed due to their dependency on allowable claims 1, 8 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437